Citation Nr: 0002791	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95 - 08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a Baker's cyst, left knee.  

Entitlement to a rating in excess of 10 percent for residuals 
of a torn rotator cuff of the left (minor) shoulder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

This case was previously before the Board in March 1997, and 
was Remanded to the RO for additional development of the 
evidence, to include VA orthopedic and neurologic 
examinations, and for medical opinions with respect to the 
degree of impairment resulting from the disabilities at 
issue.  The requested development has been satisfactorily 
completed; and the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claims are plausible because they are 
capable of verification.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected postoperative residuals 
of a Baker's cyst, left knee, are currently manifested by a 
well-healed scar over the popliteal fossa of the left knee, 
with persistent, recurrent pain compatible with a 
patellofemoral syndrome, but no evidence of weakened 
movement, fatigue, loss of endurance, incoordination, 
"flare-ups", or X-ray evidence of changes in the left knee 
joint. 

4.  The veteran's service-connected postoperative residuals 
of a torn rotator cuff of the left (minor) shoulder are 
currently manifested by left shoulder joint pain on full 
abduction and flexion; tenderness to palpation over the long 
head of the biceps and over the supraspinatus insertion; loss 
of abduction to only 85 degrees in the left upper extremity 
(versus normal abduction of 180 degrees) due to pain, a sharp 
pain at the insertion of the deltoid on the left on abduction 
against resistance; limitation of rotation and extension to 
only the inferior border of the scapula on the left; crepitus 
in the acromioclavicular joint on rotational movement; and X-
ray evidence of degenerative changes with spurs projecting 
from the superior lateral left humeral head and from the 
inferior aspect of the left humeral head and the glenoid 
fossa, inferiorly.  


CONCLUSIONS OF LAW

1.  The veteran's claims are well-grounded because they are 
plausible and capable of verification.  

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a Baker's cyst, left knee, are not 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991);  38 C.F.R. 
Part 4, §§ 4.7, 4.40, 4.41, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999).

3.  The criteria for an increased rating of 30 percent for 
postoperative residuals of a torn rotator cuff of the left 
(minor) shoulder with limitation of motion and traumatic 
arthritis are met.  38 U.S.C.A. § 1155, 5107(a) (West 1991);  
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.41, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
or she has suffered an increase in disability and provides 
evidence in support of that claim.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997);  Glover v. West,  No. 99-7015 (Fed.Cir.) August 2, 
1999.  We further find that the facts relevant to the issues 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
her claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that she failed to report for a scheduled Travel 
Board hearing at the RO, and that she underwent comprehensive 
VA orthopedic, neurologic, and radiographic examinations in 
connection with her claims in April 1995, in April and May 
1998, and in November 1998.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of 10 percent for 
postoperative residuals of Baker's cyst, left knee, and in 
failing to grant a rating in excess of 10 percent for 
residuals of a torn rotator cuff, left shoulder, because it 
did not take into account or properly weigh the medical and 
other evidence of record.  It is contended that the veteran 
experiences pain on motion of the left shoulder and bending 
of the left knee, and limitation of motion of the left arm, 
with impairment of function sufficient to warrant assignment 
of increased evaluations for each of those disabilities.  

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
postoperative residuals of a Baker's cyst, left knee, and her 
residuals of a torn rotator cuff, left shoulder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.  

I.  The Evidence

The service medical records show that in July 1989, the 
veteran was seen for complaints of left knee pain, and that 
in November 1989 she was hospitalized for removal of a 
Baker's cyst from her left knee.  In January 1993, she 
sustained a left rotator cuff tear and a frozen shoulder 
after a fall, with extended treatment.  At the time of her 
service separation examination in June 1994, she complained 
of a "trick", or locked knee.  Examination of the left 
shoulder revealed discomfort on internal rotation and on 
overhead arc, with positive signs of an impingement syndrome.  
Without additional examination, an RO rating decision of 
January 1995 granted service connection for postoperative 
residuals of a Baker's cyst, left knee, evaluated as 10 
percent disabling, and for residuals of a torn rotator cuff, 
left shoulder, evaluated as noncompensably disabling.  The 
veteran appealed those initial rating evaluations.  During 
the pendency of this appeal, a rating decision of January 
1999 granted an increased rating of 10 percent for the 
veteran's service connected residuals of a torn rotator cuff, 
left shoulder.

A report of VA examination, conducted in April 1995, cited 
the veteran's complaints of left shoulder pain when lifting 
and when working over her head, and left knee pain on 
squatting and when ascending and descending stairs.  
Examination of the left shoulder revealed a full range of 
motion in all planes, with joint pain on full abduction and 
flexion, tenderness to palpation over the anterior left 
acromioclavicular joint, and crepitus in the 
acromioclavicular joint on rotational movement.  X-ray 
examination of the left shoulder joint revealed degenerative 
changes with spurs projecting from the superior lateral left 
humeral head and from the inferior aspect of the left humeral 
head and the glenoid fossa, inferiorly.  Examination of the 
left knee disclosed a normal gait and a small, healed 
posterior scar in the popliteal fossa, with no evidence of 
recurrence of Baker's cyst, no tenderness to palpation over 
the knee joint or patella, and no crepitus, instability, or 
limitation of left knee motion.  X-ray examination of the 
left knee revealed no evidence of fracture, dislocation, 
lesion, or degenerative changes.  The diagnoses were old 
injury of the left shoulder, intermittently symptomatic, and 
post-operative Baker's cyst, left knee, without recurrence, 
with symptoms of patellofemoral syndrome.

A report of VA orthopedic examination, conducted in April 
1998, stated that the veteran's claims folder was not 
available.  However, an excellent history was taken from the 
veteran which is confirmed in the service medical records.  
Her current complaints included intermittent pain in the 
anterior aspect of the left knee, particularly after 
prolonged sitting or standing, difficulty and pain on 
squatting, pain on repetitive flexion and extension of the 
left knee joint, pain and discomfort on running, and 
occasional giving way of the left knee, without swelling or 
locking.  Examination disclosed a well-healed, nonadherent, 
nontender, seven-inch, S-shaped scar over the left popliteal 
area, and discomfort was elicited on motion on the left knee 
joint.  There was no joint line tenderness, instability, 
limitation of motion, subpatellar crepitation, synovial 
thickening, or popliteal masses.  Circumference was 
essentially the same at calf and thigh, bilaterally, and 
McMurray's and Lachman's tests were negative.  X-ray 
examination of the left knee revealed no evidence of 
fractures, bone destruction, degenerative spurs, subchondral 
sclerosis, or joint effusion, while narrowing of the joint 
spaces could not be ascertained.  The diagnosis was status 
post Baker's cyst, left knee, symptomatic.  The examiner 
recommended that the veteran avoid repetitive squatting and 
repetitive climbing stairs or ladders, and that she be 
permitted to sit or stand at will as necessary.  The degree 
of functional loss was estimated as mild.

The veteran also complained of limitation of motion of the 
left shoulder joint, with pain at the extremes of motion; 
occasional popping; tenderness and pain when bumped on the 
shoulder; difficulty in lifting object heavier than 50 
pounds; difficulty in bathing, especially on reaching 
backwards or upwards to wash her hair; shoulder pain on 
prolonged driving; and inability to sleep on her left side.  
Examination revealed that left shoulder flexion was to 180 
degrees, and abduction was to 140 degrees (versus 180 degrees 
on the right) due to pain and loss of the last 40 degrees of 
motion.  On rotation and extension, she could reach the 
middle of the scapula on the right, but only to the inferior 
border of the scapula on the left.  Tenderness was present 
over the long head of the biceps and over the supraspinatus 
insertion.  There was no evidence of crepitation, 
instability, weakened movement, incoordination, or muscle 
atrophy.  X-rays of the left shoulder joint revealed no 
evidence of fractures or bone destruction.  There were 
degenerative cysts in the greater tuberosity which had 
developed since the last X-rays, and the film was of 
insufficient quality to identify a small acromioclavicular 
joint spur previously shown.  The diagnosis was rotator cuff 
tear, symptomatic, with slight loss of motion, and findings 
on X-ray.  The examiner recommended that the veteran avoid 
repetitive overhead work and avoid lifting objects over 20 
pounds with her left upper extremity.  The degree of 
functional loss was estimated as mild.

A report of VA neurological examination, conducted in May 
1998, cited the veteran's complaints of limitation of motion 
of the left shoulder joint, pain on reaching backwards or 
upwards, difficulty in reaching upwards to fix her hair, 
inability to lie on her left side, and left arm pain on 
prolonged use at work.  Examination revealed no motor 
deficits in the muscle groups of the left upper extremity, 
and no sensory or reflex deficits in the left upper 
extremity.  Babinski's sign was negative, and coordination 
was intact in the left upper extremity.  Diminished abduction 
to only 85 degrees was found in the left upper extremity 
(versus normal abduction of 180 degrees), and abduction 
against resistance elicited a sharp pain at the insertion of 
the deltoid on the left.  The examiner indicated that the 
veteran might also have an early carpal tunnel syndrome on 
the left, unrelated to service, and that evaluation of her 
Baker's cyst of the left knee was an orthopedic 
determination.  The diagnosis was no evidence of neurologic 
abnormality in the left shoulder or left knee.

A report of VA orthopedic examination, conducted in November 
1998, cited the examiner's review of the veteran's claims 
folder and the history of the veteran's left shoulder injury 
and Baker's cyst of the left knee.  She stated that the 
veteran has a rotator cuff injury to the left shoulder, with 
mild degenerative changes demonstrated by X-ray, and mild 
functional loss of use of the left shoulder secondary to pain 
and limitation of motion due to an impingement syndrome.  Her 
symptoms also include weakened movement, fatigue, loss of 
endurance in the left shoulder due to pain, and all 
functional loss in the left shoulder was attributed to pain.  
There was no evidence of incoordination.  In addition, the 
veteran was status post removal of a Baker's cyst from the 
popliteal fossa of the left knee, with recurrent pain 
compatible with a patellofemoral syndrome, but no evidence of 
weakened movement, fatigue, loss of endurance, 
incoordination, or X-ray evidence of changes in the left knee 
joint.  There were no complaints of "flare-ups" in the left 
shoulder or knee beyond the intermittent, persistent 
symptomatology described.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  The Board notes that this case addresses 
the assignment of initial ratings following an initial award 
of service connection for the disabilities at issue.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluations.  
Fenderson, id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999).

The veteran's service-connected residuals of a torn rotator 
cuff of the left (minor) shoulder are currently manifested by 
left shoulder joint  pain on full abduction and flexion; 
tenderness to palpation over the long head of the biceps and 
over the supraspinatus insertion; loss of abduction to only 
85 degrees in the left upper extremity (versus normal 
abduction of 180 degrees) due to pain, a sharp pain at the 
insertion of the deltoid on the left on abduction against 
resistance; limitation of rotation and extension to only the 
inferior border of the scapula on the left; crepitus in the 
acromioclavicular joint on rotational movement; and X-ray 
evidence of degenerative changes with spurs projecting from 
the superior lateral left humeral head and from the inferior 
aspect of the left humeral head and the glenoid fossa, 
inferiorly.  

That disability is currently rated as 10 percent disabling 
under the provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5010 (1999).  Diagnostic Code 5010 provides that 
traumatic arthritis will be evaluated as degenerative 
arthritis under the provisions of DC 5003.   Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion for the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of gainful motion.  In the 
absence of painful motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or 2 or more minor joint groups, and a 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  In this case, the evidence of record objectively 
confirms painful motion of the left shoulder joint, as well 
as X-ray evidence of degenerative joint disease of the left 
shoulder joint, determined to be traumatic in origin.  

However, the Board notes that the primary limitation of 
function resulting from the veteran's service-connected 
residuals of a torn rotator cuff of the left (minor) shoulder 
is loss of abduction to only 85 degrees in the left upper 
extremity (versus normal abduction of 180 degrees) due to 
pain, and her limitation of rotation and extension to only 
the inferior border of the scapula on the left side.  The 
Board finds that such disability is more appropriately 
evaluated as limitation of motion of the arm under  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5201 (1999).  That 
diagnostic code provides that limitation of motion of the arm 
is rated as 40 percent disabling for the major arm and 30 
percent disabling for the minor arm when motion is limited to 
25 degrees from the side; as 30 percent disabling for the 
major arm and 20 percent disabling for the minor arm when 
motion is limited to midway between side and shoulder level; 
and as 20 percent disabling for both the major arm and the 
minor arm when motion is limited at shoulder level.  The 
Board further 

finds that evaluation of the veteran's service-connected 
residuals of a torn rotator cuff of the left (minor) shoulder 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5201 (1999) would yield the highest 
disability evaluation for that disorder.  The Board further 
finds that under the provisions of that diagnostic code, the 
veteran's left shoulder injury warrants an increased 
disability rating of 20 percent from the day following 
service separation.  However, the record shows that 
additional impairment is present in addition to the 
appellant's limitation of left arm motion.  

The Board finds that the medical and other evidence shows 
that, in addition to the cited limitation of motion, the 
veteran's left shoulder disability is currently manifested by 
left shoulder joint pain on full abduction and flexion; 
tenderness to palpation over the long head of the biceps and 
over the supraspinatus insertion; a sharp pain at the 
insertion of the deltoid on the left on abduction against 
resistance; and crepitus in the acromioclavicular joint on 
rotational movement.  

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (1999) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, as in this case, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in  38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The evidence in this case demonstrates the inability, due to 
damage in the left shoulder joint, to perform the normal 
working movements of the body with normal excursion, speed, 
and endurance; and that functional loss is present due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  A 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. Part 4, § 4.40 (1999).  Other 
factors of joint disability include reductions of their 
normal excursion of movements in 
different planes, excess fatigability, and pain on movement.  
38 C.F.R. Part 4, § 4.45 (1999). 

Based upon the foregoing, the Board finds that the impairment 
of function resulting from the factors discussed above 
warrant assignment of an increased rating of 30 percent for 
the appellant's service-connected residuals of a torn rotator 
cuff of the left (minor) shoulder, effective from the day 
following service separation.  

With respect to her service-connected postoperative residuals 
of a Baker's cyst, left knee, the veteran's complaints 
include intermittent pain in the anterior aspect of the left 
knee, particularly after prolonged sitting or standing; 
difficulty and pain on squatting; pain on repetitive flexion 
and extension of the left knee joint; pain and discomfort on 
running, and occasional giving way of the left knee, without 
swelling or locking.  However, examination revealed that her 
postoperative residuals of a Baker's cyst, left knee, are 
currently manifested by status post removal of a Baker's cyst 
from the popliteal fossa of the left knee, with recurrent 
pain compatible with a patellofemoral syndrome, but no 
evidence of weakened movement, fatigue, loss of endurance, 
incoordination, or X-ray evidence of changes in the left knee 
joint.  There were no complaints of "flare-ups" in the left 
knee beyond the intermittent, persistent symptomatology 
described.  

The RO has considered the evaluation of the veteran's left 
knee disability in light of the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 
5010 (traumatic arthritis), 5256 (ankylosis of knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
5261 (limitation of extension of leg), and 5262 (impairment 
of tibia and fibula).  The current record includes no 
clinical findings or diagnosis of ankylosis of the knee, of 
degenerative or traumatic arthritis, of a dislocated 
semilunar cartilage, of impairment of tibia and fibula, of 
excision of a semilunar cartilage, or of limitation of 
flexion or extension.  The Board finds that evaluation of the 
veteran's left knee disability under any of the other 
potentially applicable diagnostic codes cited above would not 
yield an evaluation in excess of the current 10 percent 
rating assigned for the veteran's service-connected left knee 
disability under  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257 (1999).  

Title 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1999) 
provides a 30 percent evaluation for severe impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent evaluation where such manifestations are 
moderate; and a 10 percent evaluation is provided where 
impairment of the knee, including recurrent subluxation or 
lateral instability, is slight.  The Board finds that the 
veteran's left knee impairment is no more than slight, and 
that an evaluation in excess of the currently assigned 10 
percent evaluation is not warranted.  The Board further finds 
that a rating in excess of 10 percent is not warranted under 
the provisions of  38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, and 
4.59 (1999).  Accordingly, the claim for a rating in excess 
of 10 percent for postoperative residuals of a Baker's cyst, 
left knee, is denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence supports the appellant's claim with respect 
to her left shoulder disability, and fails to support her 
claim with respect to her left knee disability, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and that she is unemployable due to service-
connected disabilities.  The Board finds that the record in 
this case presents no evidence or argument to reasonably 
indicate that the provisions of  38 C.F.R. § 3.321(b)(1) or  
38 C.F.R. Part 4, § 4.16(b) (1999) are potentially 
applicable.  Nor is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issue of benefit entitlement under 
the provisions of  38 C.F.R. §§ 3.321(b)(1), or Part 4, 
§ 4.16(b) (1999).



ORDER

An increased rating of  30 percent for residuals of a torn 
rotator cuff of the left (minor) shoulder with limitation of 
motion and traumatic arthritis is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

The claim for a rating in excess of 10 percent for 
postoperative residuals of a Baker's cyst, left knee, is 
denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

